Citation Nr: 0319675	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-19 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Entitlement to service connection for hypertension, with 
an enlarged heart.

3.  Entitlement to service connection for a rupture to the 
groin.

4.  Entitlement to service connection for prostate cancer and 
benign prostate hypertrophy (BPH).  

5.  Entitlement to service connection for an ear disability, 
to include bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In a June 1999 rating decision, the RO denied service 
connection for a thyroid disorder, pancreatis, and organic 
brain syndrome.  Following receipt of the veteran's Notice of 
Disagreement in August 1999, a Statement of the Case 
addressing these claims was issued in January 2000.  The 
veteran has not responded to this issuance to date, and these 
three claims are therefore deemed to not be on appeal at 
present.

The claim for service connection for a right inguinal hernia 
was certified for appeal as a claim to reopen on the basis of 
new and material evidence.  The Board, however, does not find 
that this issue was the subject of a previous RO decision and 
has addressed it on a de novo basis instead.  (Rather, it 
appears that this disability was an integral part of prior 
claims for nonservice-connected VA pension benefits.)  As the 
veteran has been fully notified of the elements of a service 
connection claim and the type of evidence needed to 
substantiate such a claim, the Board's de novo consideration 
of this claim should not prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Also, the veteran requested a Board central office hearing in 
his December 1998 Substantive Appeal and was scheduled for 
such a hearing in July 2003.  He failed to appear for that 
hearing, however, and provided no explanation for his failure 
to report.  His hearing request is therefore deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2002).

The claim of entitlement to service connection for an ear 
disorder, to include bilateral hearing loss, will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence suggesting a 
causal relationship between the veteran's current right 
inguinal hernia and service.

3.  There is no competent medical evidence suggesting a 
causal relationship between the veteran's current 
cardiovascular disorder and service.

4.  There is no competent medical evidence suggesting a 
causal relationship between a current genitourinary disorder 
and service.

5.  There is no competent medical evidence suggesting a 
causal relationship between the veteran's current prostate 
disorder and service.


CONCLUSIONS OF LAW

1.  A right inguinal hernia was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  Hypertension, with an enlarged heart, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).

3.  A rupture to the groin was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

4.  Prostate cancer and BPH were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to reported treatment for the veteran's claimed 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.  The reasons for the absence of a pertinent VA 
examination will be described in further detail below.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a December 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.  
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cardiovascular disorders and 
malignant tumors, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records are entirely negative 
for complaints or symptoms of an inguinal hernia, a 
cardiovascular disorder, a groin injury, and a prostate 
disorder.

The first medical evidence reflecting treatment for a right 
inguinal hernia is from April 1968, when the veteran was 
treated at a VA facility for a right groin mass that 
reportedly developed twelve months earlier.  High ligation of 
an indirect hernia sac and excision of lipoma of the cord 
with closure of the internal ring were performed.  A right 
inguinal hernia scar was noted during an April 1968 VA 
examination.  There is, however, no medical evidence of 
record relating this disability back to service.

Regarding the veteran's claimed hypertension, several blood 
pressure readings from his April 1968 VA examination showed 
diastolic pressure of 90 or greater, and a diagnosis of 
essential hypertension was rendered.  A September 1981 VA 
examination report contains a diagnosis of hypertensive 
cardiovascular heart disease.  An enlarged heart is indicated 
in a March 1998 VA treatment record.
Again, however, there is no medical evidence of record 
relating a cardiovascular disability back to service or 
within the first year following service.

Regarding the veteran's claimed groin injury, the Board notes 
that, in addition to the groin complaints in conjunction with 
treatment for a right inguinal hernia, a June 1995 VA 
treatment record contains a diagnostic impression of sexual 
dysfunction, possibly secondary to hypertension or blood 
pressure medications.  Again, however, there is no medical 
evidence of record relating this claimed disability back to 
service.

A June 1995 VA treatment record contains a notation of BPH.  
An October 1997 private treatment record indicates metastatic 
prostate cancer for several years, with a high prostate-
specific antigen dating back to July 1992.  A November 1997 
private medical report indicates that adenocarcinoma of the 
prostate was first diagnosed in December 1989.  There is, 
however, no medical evidence of record relating a prostate 
disability back to service or within the first year following 
service.

Overall, even accepting that the veteran currently suffers 
from all of his claimed disorders, there is no evidence 
linking such disorders back to service.  There is also no 
evidence of a cardiovascular disorder or prostate cancer 
within one year following service.

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, however, there is no evidence linking the veteran's 
claimed disorders to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Accordingly, the Board finds that etiology 
opinions are not "necessary."  

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as indicated in his August 
1998 claim.  However, the veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the preponderance of the evidence is against 
the veteran's claims for service connection for a right 
inguinal hernia; hypertension, with an enlarged heart; a 
rupture to the groin; and prostate cancer and BPH.  
Accordingly, those claims must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

The claim of entitlement to service connection for a right 
inguinal hernia is denied.

The claim of entitlement to service connection for 
hypertension, with an enlarged heart, is denied.

The claim of entitlement to service connection for a rupture 
to the groin is denied.

The claim of entitlement to service connection for prostate 
cancer and BPH is denied.


REMAND

During service, the veteran was treated for a variety of ear 
problems, including a second degree burn of the right aurical 
canal, with granulation tissue formation; inflammation of the 
right Eustacian tube; and severe, diffuse otitis externa.  
Subsequent to service, the veteran has been noted (in August 
and October of 1999) to have fluid in both ears, and he has 
claimed current "ear problems."  In view of this evidence, 
the Board finds that an examination addressing the nature, 
extent, and etiology of all claimed ear disorders is 
"necessary" under 38 U.S.C.A. § 5103A(c)(4) and (d) is 
warranted.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim and the relative 
duties of the VA and the veteran in 
obtaining such evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Then, the RO should afford the 
veteran a VA audiological examination 
addressing the nature, extent, and 
etiology of his claimed ear disorder.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  The examiner should 
perform pure tone audiological testing 
and Maryland CNC testing and should 
examine the ears to determine if any 
other disabilities are present.  For each 
diagnosed disorder, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for an ear disorder, 
to include bilateral hearing loss.  If 
the determination of this claim is 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case, with inclusion of 38 C.F.R. § 3.159 
(2002).  The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



